Citation Nr: 0929387	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  08-00 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 12, 1980, 
to March 31, 1998.  He had 3 years, 9 months, and 18 days of 
active service prior to June 12, 1980, including a period 
from August 31, 1973, to November 30, 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDING OF FACT

It is as likely as not that the Veteran has degenerative 
joint disease of the left hip attributable to his active 
military service.


CONCLUSION OF LAW

The Veteran has degenerative joint disease of the left hip 
that is the result of disease or injury incurred during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his degenerative joint disease of 
the left hip is attributable to his active military service.  
Specifically, at a May 2009 hearing, the Veteran attributed 
his current disability to left hip pain and treatment while 
in service.  Thus, the Veteran contends that service 
connection is warranted for degenerative joint disease of the 
left hip.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In addition, certain chronic diseases, such as arthritis, may 
be presumed to have been incurred during service if the 
disease becomes manifest to a compensable degree within one 
year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2008).

A review of the Veteran's STRs reveals that the Veteran's 
August 1973 and March 1980 entrance examination reports 
indicate that the Veteran had either normal lower extremities 
or reported no arthritis, rheumatism, or bursitis.  However, 
the Veteran was frequently treated for left-sided back pain 
and, between May 1997 and October 1997, the Veteran was 
treated for severe low back and/or left hip pain.  At his 
January 1998 separation examination the Veteran reported that 
he did not know if he had arthritis, rheumatism, or bursitis, 
but the examiner found the Veteran to have normal lower 
extremities.

A review of the Veteran's post-service treatment records 
reveals that the Veteran has been diagnosed with degenerative 
joint disease of the left hip.  A February 1999 x-ray from 
the Reynolds Army Hospital indicates that the Veteran has 
moderate degenerative changes of the left hip and subsequent 
records indicate that the Veteran received treatment for left 
hip pain.  A November 2006 treatment record from the Reynolds 
Army Hospital includes the note, "[i]t is just as likely as 
not likely that the patient's military duties in the field 
artillery are a cause or contributing factor of the severe 
arthritis in the left hip."  In addition, a July 2007 letter 
from Lawton Orthopaedic states, "[b]ased on the record, 
which I have reviewed, and the patient's history, it would be 
my opinion that his osteoarthritis of his left . . . hip is 
[s]ervice connected to his military career."

In March 2007, the Veteran was afforded a VA examination in 
connection with this claim.  The examiner did not have the 
claims file for review, but examined the Veteran.  The 
examiner noted that the Veteran walked with a limp and 
experienced pain after thirty minutes of sitting, ten minutes 
or one hundred yards of walking, or thirty pounds of lifting.  
At the examination, the Veteran had pain on palpation of his 
left hip.  A November 2006 x-ray reviewed at the examination 
revealed severe arthritis of the left hip joint and large 
subcortical cysts with deformity of the femoral head with 
loss of joint space.  The examiner diagnosed the Veteran with 
degenerative joint disease of the left hip with moderate to 
severe limitation of function because of pain.  The examiner 
opined, "[a]s I do not have any medical records available, I 
really cannot comment if the Veteran's left hip problems 
started while in service like he is saying.  But if there is 
an indication in 1994 that he did have degenerative arthritis 
of his left hip, I cannot comment on that without resorting 
to speculation."  Ultimately, the examiner did not provide 
an opinion as to whether the Veteran's claimed disability was 
directly connected to his active military service.

Because the VA examiner did not address whether the Veteran's 
disability was directly connected to his periods of active 
military service, the only evidence of record regarding 
direct service connection are the two opinions in the 
Veteran's post-service medical treatment records.  Both the 
opinion from Lawton Orthopaedic and the opinion from Reynolds 
Army Hospital found that the Veteran's left hip condition was 
directly related to his periods of active military service-
the former of which is based on a review of the claims file.  
At the least, the three opinions put the medical nexus 
evidence in equipoise.  In such cases, reasonable doubt is to 
be resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.159 (2008).  When resolving reasonable 
doubt in the Veteran's favor, the Board finds that it is at 
least as likely as not that the Veteran's degenerative joint 
disease of the left hip is attributable to his active 
military service.  Therefore, service connection is warranted 
for degenerative joint disease of the left hip on a direct 
basis.  See 38 C.F.R. §§ 3.303, 3.304.




ORDER

Service connection for degenerative joint disease of the left 
hip is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


